DETAILED ACTION
Drawings
The drawings are objected to because the lead line for packer 208 in Fig. 2 is pointing to the wrong element.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the light spectrum analysis unit" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-11, 13-15 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bhongale et al.  PG Pub. 2018/0073355 (Bhongale).
Regarding claim 1, Bhongale discloses a fluid sampling system comprising: a downhole tool (12) positionable in a wellbore (4) and comprising a fluid testing chamber (chamber; Par. [0019]); a light spectrum analysis unit (2) disposed at a surface of the wellbore, wherein the light spectrum analysis unit (2) comprises a detector (26); and a fiber optic cable (8) for carrying light from the downhole tool to the light spectrum analysis unit (2), wherein the fiber optic cable (8) is connected to the downhole tool (12) and the light spectrum analysis unit (2) (Figs. 1-2). (Abstract; Par. [0017-0022]; Figs. 1-2).
Regarding claim 3, Bhongale discloses a frequency multiplier (10) disposed in the light spectrum analysis unit (2) for receiving the light from a light source (a frequency comb can be used as a light source; Par. [0013]). (Par. [0013 & 0021]; Fig. 2)
Regarding claim 4, Bhongale discloses the light source is configured to broadcast a light pulse that traverses through the frequency multiplier and into the fiber optic cable (8) to the downhole tool (12). (Par. [0013 & 0019-0021]; Figs. 1-2).
Regarding claim 5, Bhongale discloses the light pulse is configured to traverse through a fluid sample disposed in the fluid testing chamber and traverses through the fiber optic cable (8) to the light spectrum analysis unit (2). (Par. [0019 & 0021]; Figs. 1-2).
Regarding claim 6, Bhongale discloses a second fiber optic cable (8) for carrying light from the light spectrum analysis unit (2) to the downhole tool (12), wherein the light spectrum analysis unit is disposed on the surface. (Fig. 1). Fig. 1 illustrates a first and second fiber optic line. One fiber optic cable carries light downhole while the other fiber optic cable carries light to the surface.
Regarding claim 7, Bhongale discloses a light source (a frequency comb can be used as a light source; Par. [0013]), wherein the light source is disposed in the light spectrum analysis unit (2), wherein the light source comprises a frequency comb (10). (Par. [0013 & 0021]; Fig. 2).
Regarding claim 8, Bhongale discloses a frequency multiplier (10) disposed in the downhole tool for receiving light from a light source. (Par. [0017]). The frequency comb module 10, or a plurality of frequency comb modules 10, may be placed within subterranean wellbore 4, adjacent or near interrogation device 12.
Regarding claim 9, Bhongale discloses a beam splitter, wherein the beam splitter (20) is disposed in the light spectrum analysis unit (2). (Par. [0017]; Figs. 1-2).
Regarding claim 10, Bhongale discloses the downhole tool (12) is disposed in the wellbore. (Fig. 1)
Regarding claim 11, Bhongale discloses an information handling system (6) configured to produce a spectrum data from light detected by the detector, apply a standard deviation to the spectrum data, and apply a tolerance to the standard deviation. (Par. [0021]; Fig. 2).
Regarding claim 13, Bhongale discloses a method for identifying a fluid sample comprising: disposing a downhole tool (12) in a wellbore (4), wherein the downhole tool (12) comprises: a fluid testing chamber (chamber; Par. [0019]); activating a light source (a frequency comb can be used as a light source; Par. [0013]); broadcasting a light from the light source (Par. [0019]); irradiating a fluid sample disposed in the fluid testing chamber with the light (Par. [0019]); and analyzing the light to produce a measured spectrum in a measurement cycle (Par. [0021]). (Abstract; Par. [0017-0022]; Figs. 1-2).
Regarding claim 14, Bhongale discloses broadcasting the light through a frequency multiplier (10) and into a fiber optic cable (8), wherein the fiber optic cable (8) is attached to the downhole tool (12) and the light spectrum analysis unit (2). (Par. [0019 & 0021]; Figs. 1-2).
Regarding claim 15, Bhongale discloses splitting the light with a beam splitter (20) into a first beam and a second beam, wherein the beam splitter is disposed at a surface of the wellbore. (Par. [0017-0018]; Fig. 2).
Regarding claim 18, Bhongale discloses applying a standard deviation to the measured spectrum, and applying a tolerance to the standard deviation. (Par. [0021]). The receiver (14) will be able to vary the frequencies.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Bhongale in view of Jones et al. 2012/0211650 (Jones).
Regarding claim 2, Bhongale disclose a surface light source (10) (a frequency comb can be used as a light source; Par. [0013]) but does not teach the light source is disposed in the downhole tool.
Nonetheless Jones discloses a downhole optical radiometry tool (408) that has a light source (416) is disposed in the downhole tool (408). (Par. [0024-0026]; Figs 4A-4B).
Thus it would have been obvious to one having ordinary skill in the art at the time the invention was made to substitute the surface light source in Bhongale with the downhole light source taught by Jones for the purpose of having the light source close to the sample to reduce error. This simple substitution would achieve the predictable result of providing light to the fluid testing chamber to measure a spectrum of fluid sample. KSR Int’l Co. V. Teleflex Inc. 550 U.S., 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).
Allowable Subject Matter
Claims 12, 16-17 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R WILLS III whose telephone number is (571)272-5521.  The examiner can normally be reached on Monday-Friday 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 5712703436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R WILLS III/Primary Examiner, Art Unit 3676